Smith, J. (dissenting):
After the eleventh juror was accepted by both parties, the district attorney was allowed to interpose a peremptory challenge without stating any cause whatever therefor. If the defendant has a legal right to require the People to interpose their challenges before he challenges or accepts, as seems to be held in People v. McQuade (110 N. Y. 284), I cannot see why that right has not been here violated. I read in the Code of Criminal Procedure no authority, after the acceptance of a juror both by the district attorney and the defendant, for any challenge except for good cause. The request of the district attorney was to interpose a peremptory challenge. This request was granted against the protest and objection of the defendant.
ISTor should the defendant be deprived of his exception because his objection was not specific. The court was in no way misled. , The request was for liberty to interpose a peremptory challenge. Howsoever specific the defendant might have been in this objection, the district attorney could not have altered his situation in any way so as to authorize the granting of that request. In People v. Hughes (187 N. Y. 30) the objection itself misled the court by conceding that the right to excuse the juror at the time it was asked was one in the discretion of the court. As, however, the objection interposed has in no way misled the court, and as, if made specific, it could not have been obviated by any facts that the district attorney could prove, the court erred in overruling the defendant’s objection.
Judgment of conviction, afiirmed.